Case 1:20-cv-07904-JSR Document5 Filed 10/15/20 Page 1 of 4
Case 1:20-cv-07904-JSR Document 3-3 Filed 09/30/20 Page 1 of 4

James E. Mercante

Jocelyn Cibinskas

RUBIN, FIORELLA, FRIEDMAN & MERCANTE LLP
630 Third Ave., 3 Floor

New York, NY 10017

Attorneys for Petitioners

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE COMPLAINT
Civil Action No.:
-of -

DONALD ENGLERT, BRIDGET ENGLERT,

and JOHN ENGLERT as Owners and/or Owners ORDER
pro hac vice of a 2014, 23-foot Boston Whaler 230

Vantage for Exoneration from or Limitation of

Liability,

Petitioners.

 

A Complaint having been filed herein on September 24, 2020, by the above-named
petitioners DONALD ENGLERT, BRIDGET ENGLERT, and JOHN ENGLERT as Owners
and/or Owners pro hac vice of a 2014, 23-foot Boston Whaler 230 Vantage pursuant to 46
U.S.C. §§ 30501 ef seg., involving admiralty and maritime claims within the meaning of Rule
9(h) of the Federal Rules of Civil Procedure and Rule F of the Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil
Procedure, concerning any claims for loss, damage and/or injury arising or resulting from an
alleged incident, which is claimed to have occurred on July 9, 2017, while petitioners’ vessel
was upon the navigable waters of the United States, as more fully described in the Complaint;

AND the Complaint having stated that Petitioners’ interest in the value of the vessel

on the day of the alleged incident did not exceed the sum of $73,500;

 
Case 1:20-cv-07904-JSR Document5 Filed 10/15/20 Page 2 of 4
Case 1:20-cv-07904-JSR Document 3-3 Filed 09/30/20 Page 2 of 4

AND Petitioners have filed with the Court an Ad Jnterim Stipulation for value for the
benefit of any and all claimants, with surety, equal to the amount of Petitioners’ interest in
the value of the vessel as of the date of the alleged incident, with interest at the rate of 6%
per annum from the date of said security, executed by marine insurer Ace American
Insurance Company.

NOW, on motion of attorneys for Petitioners, it is hereby:

ORDERED that the above-described Ad Interim Stipulation for Value, with interest
as aforesaid, filed by Petitioners for the benefit of any and all claimants as security
representing the Petitioners’ interest in the value of the vessel as of the date of the alleged
incident, is hereby approved; and

IT IS FURTHER ORDERED that the Court, only upon motion and good cause
shown, shall cause appraisement of the value of Petitioners’ interest in the vessel on the date
of the alleged incident, and may thereupon order said security increased or reduced if it finds
the amount thereof insufficient or excessive; and

IT IS FURTHER ORDERED that any claimant in these proceedings may express,
only upon motion and good cause shown and by written notice filed with the Court and served
upon all parties of record, its dissatisfaction with Ace American Insurance Company as surety.
In this event, petitioners shall within thirty (30) days of the entry of an order confirming the
report of an independent marine surveyor appointed by the Court to appraise the value of
Petitioners’ interest in the vessel, Ace American Insurance Company will file in this
proceeding a revised Ad Interim Stipulation for Value conforming to such appraised value up
to the Hull insurance limit under its marine insurance Policy number Y0915890A or in the

then remaining amount of the primary Protection and Indemnity limits under its marine

 
Case 1:20-cv-07904-JSR Document5 Filed 10/15/20 Page 3 of 4
Case 1:20-cv-07904-JSR Document 3-3 Filed 09/30/20 Page 3 of 4

insurance Policy number Y0915890A, whichever amount is less; and

IT IS FURTHER ORDERED that a Notice shall be issued by the Clerk of this Court
to all persons, firms, entities or corporations, having any claim or suit against the Petitioners or
their vessel with respect to which the Complaint seeks exoneration from or limitation of
liability, admonishing them to file their respective claims with the Clerk of this Court, in
writing, and to deliver or mail to the attorneys for the petitioners, James E. Mercante, Esq.,
RUBIN, FIORELLA, FRIEDMAN & MERCANTE LLP, 630 Third Avenue, 3° Floor, New
York, New York 10017, a copy thereof, ON OR BEFORE THE___DAY
OF , 2020, or be defaulted; and that if any claimant desires to contest either
the right to exoneration ftom or the right to limitation of liability, such claimant shall file an
Answer to the Complaint on or before the aforesaid date, unless the claim has included an
Answer to the Complaint, as required by Supplemental Rule F of the Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil
Procedure, and deliver or mai] a copy to the attorneys for the Petitioners, or be defaulted.

IT IS FURTHER ORDERED that the aforesaid Notice shall be published in the
New York Law Journal or another publication with general circulation in New York County,
once a week for four (4) weeks before the return date of said Notice, as provided by the
aforesaid Rule F of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions of the Federal Rules of Civil Procedure, and copies of said Notice shall be
mailed by Petitioners in accordance with this Rule to every person known to have any claim
against the vessel, or Petitioners, or to their attorneys; and

IT IS FURTHER ORDERED that the further prosecution of any and all actions, suits

and proceedings already commenced and the commencement or prosecution hereafter of any

 
Case 1:20-cv-07904-JSR Document5 Filed 10/15/20 Page 4 of 4
Case 1:20-cv-07904-JSR Document 3-3 Filed 09/30/20 Page 4 of 4

and all suits, actions, or proceedings of any nature and description whatsoever in any Court of
any jurisdiction, or otherwise, against the petitioners, insurers, and/or the vessel, and the taking
of any steps, entry of any order or judgment and the making or continuing of any motion in
and/or concerning such actions, suits or proceedings except in this action, with respect to the
aforesaid alleged incident, be and they hereby are restrained, stayed and enjoined until the
hearing and determination of this action, and all warrants of arrest of the vessel and/or
attachments issued or sought in such other suits, actions or legal proceedings be and the same
are hereby dissolved and further warrants of arrest of the vessel and/or attachments are hereby
prohibited; and

IT IS FURTHER ORDERED that service of this Order as a Restraining Order be
made through the Post Office by mailing a conformed copy hereof to the person or persons to

be restrained, or to their respective attorneys.

Dated: role 20

 

hH4ZG

S"US.DI, oo

 
